Citation Nr: 0208844	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  98-17 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
December 1954.

The present appeal comes before the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) located in St. Petersburg, Florida.  The 
appeal originates from a February 1997 rating decision that 
granted a compensable rating of 10 percent for the veteran's 
service-connected right knee disorder.


REMAND

A review of the veteran's claims file reveals that in October 
1996, he initiated an increased rating claim for his service-
connected right knee disorder.  His zero percent 
(noncompensable) disability rating for the right knee 
disorder was increased to a 10 percent disability rating in 
February 1997.  The February 1997 rating decision which 
granted the increased rating assigned the increase for 
"symptomatic removal of the semilunar cartilage."  The 
August 1998 Statement of the Case (SOC) more specifically 
details the 10 percent disability rating as being based upon 
medical findings of instability of the right knee.  The 
veteran has perfected his appeal regarding his increased 
rating for the right knee disorder to the Board.

Additionally, in a November 1998 letter, the veteran's 
representative stated:

On the issue as certified for appellate 
review, entitlement to increased 
evaluation for a right knee condition, 
the evidence of record indicates a dual 
diagnosis of severe degenerative joint 
disease as well as mild medial lateral 
instability.  Accordingly, in concert 
with recent Office of General Council 
precedent opinion, it is maintained [the 
veteran] is deserving of a separate 
compensable evaluation for the arthritis 
of the joint evidenced in x-ray findings.

In the January 1999 rating decision, the RO granted an 
additional 10 percent disability rating for the arthritis of 
the right knee diagnosis as, "A separate compensable 
evaluation is warranted based upon the fact that there is a 
different impairment in functioning shown and there is pain 
and reduced range of motion."  Also reflected in the rating 
decision is that the effective date for the additional 10 
percent increase was assigned based on the October 1996 
increased rating claim.

The arthritis of the right knee disability rating is also 
addressed in the March 23, 2000, RO rating decision, which 
states that the veteran had not disagreed with the arthritis 
of the right knee rating.  Also on March 23, 2000, the RO 
issued a Supplemental SOC (SSOC) which solely addressed the 
veteran's increased rating claim based on right knee 
instability.

The Board finds that the veteran's disability ratings based 
on his right knee instability and right knee arthritis are 
inextricably intertwined.  A Board decision would be 
premature at this time as the veteran's right knee 
instability disability rating and his arthritis of the right 
knee disability rating as so closely tied that a decision on 
one issue would significantly impact the other.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991); Keller v. Brown, 6 
Vet. App. 157, 160 (1994).  As such, a remand is in order so 
that the RO can issue an adequate SSOC that addresses the 
veteran's entire disability picture regarding his right knee.  
See 38 U.S.C.A. § 7105(d) (West 1991 & Supp. 2001); 38 C.F.R. 
§ 19.31 (2001).

In view of the above, this case is remanded for the 
following:

The RO should issue a SSOC that addresses 
the veteran's right knee disability 
picture as a whole.  Specifically, both 
the veteran's right knee instability 
rating and his right knee arthritis 
rating should be addressed.  The veteran 
and his representative should be afforded 
an opportunity to respond, and the case 
should thereafter be returned to the 
Board, if in order.

The Board intimates no opinion, legal or factual, as to the 
ultimate disposition warranted in this matter.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C.P. Russell
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




